Citation Nr: 9912533	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  97-10 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an earlier effective date for the assignment 
of a dependent spouse for payment of additional compensation 
benefits prior to September 1, 1995.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1967 to October 
1968, and from May 1970 to April 1976.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 determination from the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Philadelphia, Pennsylvania, which, in pertinent 
part, informed the veteran that his present wife, to be 
referred to as "E" in this decision, had been added to his 
award as a dependent spouse effective September 1, 1995.  
Parenthetically, it is here pointed out that, for purposes of 
this decision, the veteran's former wife (prior to "E") 
will be referred to as "M."

A hearing was heldbefore a member of the Board, sitting in 
Washington, D.C., in August 1998.


FINDINGS OF FACT

1.  In August 1995, the veteran notified VA that he was 
married to "E" on January 13, 1992.  

3.  A copy of the veteran's marriage certificate was received 
in October 1995.

4.  The RO correctly assigned an effective dated of September 
1, 1995 for assignment of a dependent spouse.


CONCLUSION OF LAW

The criteria for the assignment of an effective date, prior 
to September 1, 1995, for payment of additional VA 
compensation benefits for a dependent spouse, have not been 
met.  38 U.S.C.A. §§ 1115, 5107, 5110, 5111 (West 1991); 
38 C.F.R. §§ 3.109, 3.204, 3.205, 3.401 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded pursuant to 38 U.S.C.A. § 5107 in that the claim is 
plausible, that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The Board is satisfied that all relevant evidence is of 
record and the statutory duty to assist the veteran has been 
met.

In October 1976, the RO granted service connection for 
several disorders, and assigned a combined rating of 30 
percent.  In May 1979, the veteran was informed by the RO 
that his benefits had been amended.  He was informed that 
additional benefits were payable for his wife and three 
children.  He was informed that he should advise the VA of 
any change in the status of his dependents.

The veteran was hospitalized at a VA facility for his service 
connected post-traumatic stress disorder (PTSD) from February 
10 to March 24, 1992.  During the course of his treatment he 
indicated that there were communication problems between him 
and his wife.  It was reported that he had been married for a 
few weeks prior to his interest in a rehabilitation program.  
During a psychiatric evaluation he reported that his 
girlfriend had moved out after 13 years.  Several VA medical 
certificates, dated from May 1992 indicate that he was 
married to "E".  Subsequent VA treatment records make 
reference to the veteran being married.

A hearing was held before a member of the Board in October 
1994 regarding an issue not in appellate status.  At that 
time it was reported that the veteran was accompanied by his 
wife "J." who was sworn in as the veteran's wife and gave 
testimony concerning the veteran's activities in the late 
1970s and current psychiatric symptoms.  

An eligibility data request form, sent from CHAMPVA to the RO 
on July 13, 1995, and completed by RO personnel, shows that 
"M" was listed as being the veteran's wife.

In a Report of Telephone Contact, dated on August 17, 1995, 
the veteran advised VA, of the name of his current wife, 
"E."  He stated that he was married to "E" on January 13, 
1992.  He also noted that he was experiencing problems 
associated with CHAMPVA claims, and that updated marriage 
information regarding his marriage to "E" had been sent to 
VA a long time ago.  

A VA Form 119, dated on August 31, 1995, shows that the 
veteran advised VA, by telephone, that had been married to 
"E" since 1990, and that a marriage certificate had been 
sent to VA from AMVETS in 1990.  The veteran's concerns were 
noted to pertain to problems associated with CHAMPVA benefit 
problems.

In a statement from the veteran, received by VA on September 
5, 1995, the veteran requested that his current wife, "E" 
be established as a dependent for CHAMPVA purposes.  He added 
that he had been sending in documentation regarding his 
current wife for several years.

VA, pursuant to a letter dated on September 12, 1995, 
informed the veteran that his benefits were being reduced 
effective September 1, 1991, because evidence had been 
received which indicated that he was no longer married to his 
former wife, "M."  The veteran was requested to furnish VA 
a copy of the divorce decree from "M' as well as a marriage 
certificate pertaining to his current wife "E."

A copy of the veteran's divorce decree from "M" was 
received by VA on September 25, 1995.  A copy of the 
veteran's marriage certificate, relating to his marriage to 
"E" in January 1992, was received by VA on October 20, 
1995.

A hearing was held at the RO in November 1995 regarding the 
reduction in benefits. .  The veteran testified that he was 
divorced in December 1980, and that he submitted evidence of 
this to VA in early 1981.  He added that he married "E" in 
January 1992.  

In March 1997, the representative furnished a photocopy of an 
identification card for the commissary issued "E" as the 
veteran's wife on March 26, 1992. This card was issued by the 
Department of Defense and does not show the appropriate stamp 
indicating it was received by the VA  

A hearing was held before a member of the Board in August 
1998.  The veteran testified that a copy of his marriage 
certificate was submitted to VA through his representative at 
the Philadelphia, Pennsylvania RO.  He noted that in order 
for him to receive CHAMPUS VA benefit cards for his 
dependents he was required to get proof of his spouse from 
the RO, and that the RO had to verify that it had both his 
marriage and divorce certificates.  He testified that he 
submitted his marriage certificate to VA in January 1992.  He 
stated that the identification card issued "E" was stamped 
by VA on both sides together with the date of issue.  The 
veteran's representative indicated that evidence of this 
stamped card was not of record.  He further indicated that he 
informed VA medical personnel of his marriage.

A veteran entitled to disability compensation rated not less 
than 30 percent is entitled to additional compensation for 
dependents, spouse or child, in such circumstances and such 
amounts as specified in 38 U.S.C.A. § 1115 (West 1991); 38 
C.F.R. § 3.4(b)(2) (1998).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a)(West 
1991); 38 C.F.R. § 3.151(a) (1998).  Governing law and 
regulations provide that upon request made in person or in 
writing by any person applying for benefits under the laws 
administered by the Department of Veterans Affairs, the 
appropriate application form will be furnished. 38 U.S.C.A. § 
5102 (West 1991); 38 C.F.R. § 3.150 (1998).  

For the purpose of establishing entitlement to a higher rate 
of compensation based on the existence of a dependent, VA 
will require evidence which satisfies the requirements of 38 
C.F.R. §§ 3.204, 3.213 (1998).

In order to establish a valid marriage for VA purposes a 
veteran is required to submit evidence which establishes his 
marriage.  See 38 C.F.R. §§ 3.204, 3.205 (1998).  Proof of 
marriage is usually established by the submission of a 
"[c]opy of the public record of marriage...containing 
sufficient data to identify the parties, the date and place 
of the marriage, and the number of prior marriages by either 
party if shown on the official record...."  38 C.F.R. § 
3.205(a)(1) (1998).

In a case where there were prior marriages of either party, 
proof of marriage which meets the requirements of paragraph 
(a) of this section together with the claimant's certified 
statement concerning the date, place and circumstances of 
dissolution of any prior marriage may be accepted as 
establishing a valid marriage, provided that such facts, if 
they were to be corroborated by the record evidence, would 
warrant acceptance of the marriage as valid.  38 C.F.R. § 
3.205(b) (1998).

The effective date of an award shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110 (West 
1991 & Supp. 1998).  The applicable regulation provides that 
the award of additional compensation for a dependent spouse 
will be effective the latest of the following dates:

(1)  Date of claim.  This term means the following, listed in 
their order of applicability:

(i)  date of veteran's marriage, if the evidence of the 
marriage is received within one year of the event; otherwise,

(ii)  date notice is received of the dependent's existence, 
if evidence is received within one year of the VA request.  
See 38 C.F.R. § 3.401(b) (1998).

The term "claim" means "[a] specific claim in the form 
prescribed by the [VA that] must be filed in order for 
benefits to be paid or furnished to any individual under the 
law administered by the [VA]."  38 U.S.C.A. § 5101(a) (West 
1991); 38 C.F.R. § 3.151(a) (1998).  In other words, a 
"claim" is "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) 
(1998).  The term "informal claim" means "[a]ny 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the 
[VA]," and "[s]uch informal claim must identify the benefit 
sought."  38 C.F.R. § 3.155(a) (1998).

Regardless of VA regulations concerning effective dates of 
awards, payment of monetary benefits based on original, 
reopened, or increased awards of pension may not be made for 
any period prior to the first day of the calendar month 
following the month in which the award became effective.  For 
the purposes of this section the term increased award means 
an award which is increased because of an added dependent.  
38 U.S.C.A. § 5111 (West 1991); 38 C.F.R. § 3.31 (1998).

To summarize, The veteran was informed that he must notify 
the VA when there was a change in the status of his 
dependents.  The veteran has indicated that he notified the 
VA of his January 1992 marriage through his representative 
shortly after the marriage took place.  Unfortunately, a 
review of the veteran's records fails to show that the VA 
received this notification when reportedly sent. 

On file are VA medical records beginning in February 1992 
which indicate that the veteran had been recently married and 
several subsequent records identify "E" as his wife.  
However, during this time, the RO was under the impression 
that the veteran was already married and receiving the 
appropriate payments.  The Board does not find that 
references to the veteran's marital status elicited in 
conjunction with treatment for his disabilities as being 
notice to the RO of a change in his dependents. 

The first evidence of the veteran informing the RO of a 
change in his dependency was the Report of Contact in August 
1995, well beyond one year following the January 1992 
marriage.  A copy of the marriage certificate was received in 
October 1995.  The RO the assigned an effective date of 
September 1, 1995, for the addition of his wife as a 
dependent, the first day of the month following notification.  
The Board concurs with this effective date.  Accordingly, an 
effective date prior to September 1, 1995 for the addition of 
his wife as a dependent is not warranted.


ORDER

Entitlement to an effective date for the assignment of a 
dependent spouse for payment of additional compensation 
benefits prior to September 1, 1995, is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 


